Title: To George Washington from Tobias Lear, 12 February 1794
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            London february 12th: 1794
          
          Having had the honor of writing to you very fully by the Ship Delaware, Capt. Truxon
            (by whom I sent the watch for Mrs Washington)—and a few days ago
            by the Ship Peggy of George Town, I shall at present take up no more of your precious
            time than to inform you that I have put on board the latter ship 5000 white thorn plants
            for you—and a packet containing Reports made to the Board of Agriculture of G.B. which
            were put into my hands by Sir John Sinclair, the President of the Board, to be forwarded
            to you. There are also on board said Ship a number of fruit trees which I have got for
            myself; but not knowing how they might fare if I did not commit them to the special care
            of some one who knew what should be done with them, I took the liberty to have them directed to you at Mt Vernon—And the letters in the Peggy
            will point out my wishes on that head.
          A Mr Bartrand, a famous Agriculturalist belonging to Flanders, put into my hands a few
            days ago several papers for Mr Jefferson on the subject of manures & vegetation,
            requesting that I would forward them to him by some vessel going to America, I could not
            decline it; but being uncertain whether Mr Jefferson is in Philada or Virginia, I have
            taken the liberty of putting them under cover to you.
          In the present critical state of Affairs here it is not prudent for me to say much on
            politicks; but if I recollect rightly, I had the honor of writing a letter to you some
            time in April last, when you was at Mount Vernon, in which I ventured certain
            predictions, and the opinion, which I then formed, I can now undertake to say, on better
            grounds, is just.
          My best respects & most grateful remembrance await Mrs Washington—My young friends,
            together with Mr Dandridge & Mr Lewis have my best regards.
            With the purest respect & most affecte attachment I have the honor to be my dear Sir
            Your grateful & Obliged friend
          
            Tobias Lear.
          
        